NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0943n.06
                           Filed: December 1, 2005

                                           No. 05-3137

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


Michael Thornesberry,                                    )
                                                         )       ON APPEAL FROM THE
       Plaintiff-Appellant,                              )       UNITED STATES DISTRICT
                                                         )       COURT FOR THE SOUTHERN
v.                                                       )       DISTRICT OF OHIO
                                                         )
Aetna Life Insurance Co., et al.,                        )                          OPINION
                                                         )
       Defendant-Appellees.                              )
                                                         )




BEFORE:        MERRITT, MARTIN, and COLE, Circuit Judges

       PER CURIUM. Appellant Michael Thornesberry appeals the district court’s grant of

judgment on the administrative record to Appellee Aetna Life Insurance Company.

       On January 14, 2002, Thornesberry had to stop working for medical reasons. She became

eligible for long-term disability benefits through Aetna on September 2, 2002. After initially

providing Thornesberry with benefits, Aetna determined that Thornesberry was not disabled and

refused to provide her with further benefits.

       Thornesberry initially filed suit in Scioto County, Ohio Court of Common Pleas, asserting

various ERISA and state law claims against Aetna and her employer, Duke Energy, to recover

disability benefits. Aetna and Duke removed the case to federal court. In the district court, Aetna

moved to dismiss the case and for judgment on the administrative record. Duke sought summary
No. 05-3137
Thornesberry v. Aetna, et al

judgment. Thornesberry moved for judgment on the administrative record. The district court

granted Aetna’s motions and Duke’s motion for summary judgment, and denied Thornesberry’s

motion. Thornesberry only appeals the district court’s grant of Aetna’s motions and its denial of her

motion.

       After a careful review of the record, applicable law, and the parties’ briefs, we conclude that

the district court did not err in granting Aetna’s motions and denying Thornesberry’s motion. The

record demonstrates that Aetna did not act arbitrarily and capriciously in denying benefits to

Thornesberry. As the district court accurately described the evidence and applied the correct legal

principles to the facts of this case, no useful purpose would be served by issuing a full opinion. We

thus AFFIRM the district court’s judgments in favor of Aetna and against Thornesberry on the basis

of its well-reasoned opinion.




                                                -2-